DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Applicant's election with traverse of Species II including claims 1-22 in the reply filed on February 11, 2021 is acknowledged. The traversal is on the ground(s) that each of claims 1-22 are either directed to Species II or are generic to each identified species. This is not found persuasive because claims 11 and 19 are directed to Species I, see check valve in fig. 3A.  Claim 18 is directed to Species III, see pressure control valve in fig. 3C.  Therefore, claims 11, 18 and 19 have been withdrawn
 	The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-10, 14, 15, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Skurdalsvold et al., U.S. Patent Publication 2013/0195701, in view of Berry, U.S. Patent 1,899,743, further in view of Alcock, U.S. Patent 3,656,582.

As per claims 1, 6 and 20, Skurdalsvold et al. disclose a reciprocating pump (100), comprising:
 	at least one plunger (138) configured for reciprocating movement in a plunger bore (150);
 	a crankshaft (122) coupled to and configured to drive the at least one plunger (138), the crankshaft (122) having a plurality of journal surfaces (in power end 102) (fig. 1).
 	Skurdalsvold et al. do not disclose one or more lubrication pumps configured to supply a lubrication fluid to a high pressure lubrication circuit and a low pressure lubrication circuit.  However, Berry in his Slide Valve Engine invention teaches a first lubrication pump (79) supplying lubrication to a high pressure lubrication circuit being fluidly coupled to supply at least some of the lubrication fluid to his device and a second lubrication pump (80) supplying lubrication to a low pressure lubrication circuit being fluidly coupled to supply at least some of the lubrication fluid to other parts of his device (p. 4, lines 71-112) (figs. 4, 5).  As motivation, Alcock in his Lubrication of Bearing of Reciprocating Engines or Pumps invention teaches where a reciprocating pump has a small end bearing that is difficult to properly lubricate with relatively low oil pressures due to difficulty in maintaining an adequate lubricant film between the working surfaces of the bearing.  Yet, if higher pressures are used there are other areas in the pump where excess leakages would occur unless adequately sealed against such higher pressure (col. 1, lines 23-47). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a dual circuit lubrication system to the invention of Skurdalsvold et al., as taught by Berry, for the purpose of effectively and efficiently lubricating sliding and rolling surfaces where relatively low pressures do not maintain an adequate lubricant film by using a separate higher pressure circuit as taught by Alcock. 

As per claims 2, 15 and 21, Skurdalsvold et al., Berry and Alcock as set forth above, Skurdalsvold et al. as modified, disclose the claimed invention including a “high” and “low” lubrication fluid pressures except for 

As per claim 5, Skurdalsvold et al., Berry and Alcock as set forth above, Skurdalsvold et al. as modified, discloses the claimed invention except for the low pressure lubrication circuit supplies at least some of the lubrication fluid to a gearbox (124, 126) associated with the reciprocating pump (100). Alcock discloses that it is known in the art to provide a high pressure lubrication circuit to locations where it is difficult to maintain a lubricant film.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gearbox of  Skurdalsvold et al. with the a low pressure lubrication circuit to prevent potential leakage since gearboxes are not taught by Alcock to need higher pressure systems.

As per claim 7, Skurdalsvold et al., Berry and Alcock as set forth above, Skurdalsvold et al. as modified, disclose the at least one plunger (138) comprises at least three plungers (138) and the crankshaft (122) drives at least three crossheads (fig. 7)), each crosshead (132) coupled to a respective one of the at least three plungers (138).  Examiner interprets fig. 7 shows a pump configured with a crankshaft coupled to three crossheads.

As per claim 8, Skurdalsvold et al., Berry and Alcock as set forth above, Skurdalsvold et al. as modified, disclose the at least one plunger (138) comprises at least five plungers (138) and the crankshaft (122) drives at least five crossheads (fig. 10), each crosshead coupled to a respective one of the at least five 

As per claim 9, Skurdalsvold et al., Berry and Alcock as set forth above, Skurdalsvold et al. as modified, disclose the one or more lubrication pumps (79, 80) are gear-type pumps (Berry, p. 4, lines 22-28).

As per claim 10, Skurdalsvold et al., Berry and Alcock as set forth above, Skurdalsvold et al. as modified, disclose a crosshead (132) that is operatively coupled to the at least one plunger (138) and is configured to move within a crosshead housing (134) and a bushing (fig. 1) that is disposed between the crosshead (132) and the crosshead housing (134), the high pressure lubrication circuit being configured to provide the lubrication fluid between the crosshead (132 and the bushing (fig. 1).  Examiner interprets one of ordinary skill in the art would know which surfaces would require the higher and lower lubrication pressures (circuits).

As per claims 14 and 20, Skurdalsvold et al. disclose a reciprocating pump (100), comprising:
 	a plurality of plungers (138) configured for reciprocating movement in a respective
plunger bore (150);
 	a crankshaft (122) coupled to and configured to drive the plurality of plungers (138), the crankshaft (122) having a plurality of journal surfaces (fig. 1);
 	a plurality of crossheads (132) each operatively coupled to a respective one of the plurality of plungers (138);  (Examiner interprets from figs. 2, 7 and 10 a reciprocating pump can have three or five sets of plungers and crossheads)
 	Skurdalsvold et al. do not disclose one or more lubrication pumps configured to supply a lubrication fluid to a high pressure lubrication circuit and a low pressure lubrication circuit;

 	However, Berry in his Slide Valve Engine invention teaches a first lubrication pump (79) supplying lubrication to a high pressure lubrication circuit being fluidly coupled to supply at least some of the lubrication fluid to his device and a second lubrication pump (80) supplying lubrication to a low pressure lubrication circuit being fluidly coupled to supply at least some of the lubrication fluid to other parts of his device (p. 4, lines 71-112) (figs. 4, 5).  In addition, Alcock in his Lubrication of Bearings of Reciprocating Engines or Pumps invention teaches the concept of comparatively low oil pressure and a sufficiently high oil pressure to properly and efficiently lubricate components of a reciprocating pump (Background).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a dual circuit lubrication system to the invention of Skurdalsvold et al., as taught by Berry, for the purpose of effectively and efficiently lubricating sliding and rolling surfaces associated with a crankshaft as taught by Alcock. Examiner interprets one of ordinary skill in the art would know which surfaces (journal or bearing) would require the higher and lower lubrication pressures.

As per claim 20, Skurdalsvold et al., Berry and Alcock as set forth above, Skurdalsvold et al. as modified, disclose the claimed invention except for the high pressure lubrication circuit receiving the lubrication fluid at a first lubrication fluid pressure and a first flow rate; the low pressure lubrication circuit receiving the lubrication fluid at a second lubrication fluid pressure and a second flow rate; the first lubrication   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize pressure and flow rates of the lubricant of each circuit to prevent both wear and excessive leakage of lubricant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

Allowable Subject Matter
Claims 3-4, 12, 16, 17 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest a reciprocating pump including at least one plunger configured for reciprocating movement in a plunger bore; a crankshaft, the crankshaft having a plurality of journal surfaces; one or more lubrication pumps configured to supply a lubrication fluid to a high pressure lubrication circuit and a low pressure lubrication circuit; the high pressure lubrication circuit being fluidly coupled to supply at least some of the lubrication fluid to the plurality of journal surfaces associated with the crankshaft at a first lubrication fluid pressure; and the low pressure lubrication circuit being fluidly coupled to supply at least some of the lubrication fluid to a plurality of roller bearing surfaces associated with the crankshaft at a second lubrication fluid pressure, the first lubrication fluid pressure being greater than the second lubrication fluid pressure; the high pressure lubrication circuit supplies the lubrication fluid to a bottom portion of a crosshead or a connecting rod coupled to the crankshaft at a first end and a knuckle bearing and a wrist pin at a second end, the knuckle bearing and the wrist pin configured to receive at least some of the lubrication fluid from the low pressure lubrication circuit without a lubrication conduit through the connecting rod.   For these reasons, in conjunction with the rest of the structure as claimed in claims 1, 14 and 20 and any other intervening claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/M.K.B/Examiner, Art Unit 3654